Hamm, J.
Appeal from a judgment entered on a jury verdict of no cause of action. The plaintiff, a pedestrian, was struck by an automobile. The evidence was such that the issues of the negligence of the operator of the automobile and of the contributory negligence of the plaintiff were required to be submitted to the jury. The case was submitted to the jury in a charge to which no exception was taken. The court’s further instructions in response to the plaintiff’s requests to charge and to an inquiry and request by the jury were likewise given without exception. No such error is demonstrated as to lead us to disregard the usual requirement that an exception be taken to an allegedly erroneous charge. Judgment affirmed, without costs. Gibson, P. J., Herlihy, Reynolds and Aulisi, JJ., concur.